                                          Case 4:19-cv-03254-HSG Document 71 Filed 05/26/20 Page 1 of 3


                                 1   Glenn R. Kantor – SBN 122643
                                      E-mail: gkantor@kantorlaw.net
                                 2   Susan L. Meter – SBN 236133
                                      E-mail: smeter@kantorlaw.net
                                 3   KANTOR & KANTOR, LLP
                                     19839 Nordhoff Street
                                 4   Northridge, California 91324
                                     Telephone: (818) 886-2525
                                 5   Facsimile: (818) 350-6272

                                 6   Andrew S. Davis – Pro Hac Vice
                                      E-mail: adavis@lambertcoffin.com
                                 7   Anna Polko Clark – Pro Hac Vice
                                     LAMBERT COFFIN
                                 8   One Canal Plaza, Suite 400
                                     Portland, Maine 04101
                                 9   Telephone: (207) 370.3010
                                     Facsimile: (207) 874.4040
                                10
                                     Attorneys for Plaintiffs
                                11
                                     Lorraine P. Ocheltree (SBN 151791)
                                12   Anjuli M. Cargain (SBN 270546)
                                     DUANE MORRIS LLP
1RUWKULGJH&DOLIRUQLD




                                13   Spear Tower
 .$1725 .$1725//3
  1RUGKRII6WUHHW




                                     One Market Plaza, Suite 2200
        




                                14   San Francisco, CA 94105-1127
                                     Telephone:    +1 415 957 3000
                                15   Facsimile:    +1 415 957 3001
                                     E-mail: lpocheltree@duanemorris.com
                                16   E-mail: amcargain@duanemorris.com

                                17   Attorneys for Defendant
                                     DPR CONSTRUCTION, a General Partnership
                                18

                                19                                 UNITED STATES DISTRICT COURT

                                20                                NORTHERN DISTRICT OF CALIFORNIA

                                21

                                22   BRENDA MARTIN and ESTATE OF                   CASE NO.: 4:19-cv-03254-HSG
                                     BERNARD MARTIN,
                                23                                                 STIPULATION REQUESTING
                                                    Plaintiffs,                    VOLUNTARY DISMISSAL OF ACTION
                                24
                                                                                   WITH PREJUDICE PURSUANT TO FRCP
                                25          vs.                                    41(a)(1)(A)(ii); [PROPOSED] ORDER

                                26   DPR CONSTRUCTION a GENERAL
                                     PARTNERSHIP; LIFE INSURANCE
                                27   COMPANY OF NORTH AMERICA,
                                28
                                                    Defendants.

                                                                                  1
                                                                      STIPULATION OF DISMISSAL
                                          Case 4:19-cv-03254-HSG Document 71 Filed 05/26/20 Page 2 of 3


                                 1          Plaintiffs Brenda Martin and Estate of Bernard Martin (“Plaintiffs”), Defendants DPR

                                 2   Construction, and Defendant Life Insurance Company of North America (collectively the

                                 3   “Parties”) have reached a resolution of all claims.

                                 4          Therefore, the Parties, by and through their respective counsel of record, HEREBY

                                 5   STIPULATE AND AGREE, that pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

                                 6   Procedure, all claims asserted in this action are hereby dismissed with prejudice, with each party

                                 7   to bear its own attorneys’ fees and costs.

                                 8          IT IS SO STIPULATED.

                                 9

                                10   DATED: May 26, 2020                           KANTOR & KANTOR, LLP

                                11

                                12                                                 By:     /s/ Susan L. Meter__
                                                                                           Susan L. Meter
1RUWKULGJH&DOLIRUQLD




                                13                                                         Attorney for Plaintiffs BRENDA MARTIN
 .$1725 .$1725//3
  1RUGKRII6WUHHW




                                                                                           AND THE ESTATE OF BERNARD
        




                                14
                                                                                           MARTIN
                                15

                                16   DATED: May 26, 2020                           MESERVE, MUMPER & HUGHES LLP
                                17

                                18                                                 By:     /s/ Anna Maria Martin____________
                                                                                           Anna Maria Martin
                                19                                                         Attorney for Defendant LIFE INSURANCE
                                                                                           COMPANY OF NORTH AMERICA
                                20

                                21   DATED: May 26, 2020                           DUANE MORRIS LLP
                                22

                                23                                                 By:     /s/ Lorraine P. Ocheltree__
                                                                                           Lorraine P. Ocheltree
                                24                                                         Attorney for Defendant
                                                                                           DPR CONSTRUCTION
                                25

                                26   Filer’s Attestation: Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, Susan L. Meter
                                     hereby attests that concurrence in the filing of this document and its content has been obtained by
                                27   all signatories listed.
                                28


                                                                                 2
                                                                     STIPULATION OF DISMISSAL
                                          Case 4:19-cv-03254-HSG Document 71 Filed 05/26/20 Page 3 of 3


                                 1                              [PROPOSED] ORDER FOR DISMISSAL
                                                                OF ENTIRE ACTION WITH PREJUDICE
                                 2

                                 3    Pursuant to the stipulation of the parties, the above-entitled action is dismissed in its entirety

                                 4   with prejudice. Each party shall bear its own attorneys’ fees and costs.

                                 5

                                 6   DATED:             5/26/2020                  ____________________________________
                                                                                   HAYWOOD S. GILLIAM, JR.
                                 7                                                 United States District Court Judge
                                 8

                                 9

                                10

                                11

                                12
1RUWKULGJH&DOLIRUQLD




                                13
 .$1725 .$1725//3
  1RUGKRII6WUHHW

        




                                14

                                15

                                16

                                17

                                18

                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28


                                                                                 3
                                                                     STIPULATION OF DISMISSAL
